Title: To Thomas Jefferson from George Outlaw, 20 May 1806
From: Outlaw, George,Burkitt, Lemuel
To: Jefferson, Thomas


                        
                            Sir
                     
                            20th May 1806 at Salem Meeting House, Newbiggen
                        
                        The Ministers & Messengers of the several Baptist Churches, of the North Carolina Chowan Association, held
                            at Salem, on Newbiggen Creek, in the District of Edenton, & State of North Carolina; having met by appointment, to offer
                            up the Sacrifices of a broken and contrite Heart, to the great Author of their being, for the unbounded display of
                            Goodness, & of tender Mercys bestowed upon the Children of Men; and while rendering adoration, & prayer, &
                            thanksgiving, with deep Humility, for the great & unspeakable gift, which brought Life & Immortality to Light by the
                            Gospel; they feel a profound sense of the Bountys received by the Hands of the Supreme, towards the several Churches in
                            our Connection, by the overpowering of the Spirit upon them; not only in effecting a great Increase of Numbers, but in the
                            substantial Interests of the Churches, being supported, & strengthened, by a very great & uncommon Measure of
                            Christian Love, Union & Harmony among the Brethren.
                        While we have great Cause of Thankfullness, for all these Bountys & Mercys, we have felt the deepest
                            gratitude to be due for the civil & religious Libertys we enjoy under the administration of the government, over which
                            you at present preside; for which Libertys, our fathers have in times past, suffered at the Stake;have bled, & dyed.
                        Drawing the Line of Contrast, between the present Moment & a late period, when we were feelingly alive, at
                            the threatened nvasion upon the general Toleration of a free Conscience, in the Worship of the God of our fathers; we
                            have now great reason to shout, with loud Acclamations, of Joy & Praise, that we can live under our own Vine & under
                            our own Fig Tree, in Peace; And while we pray that the Sons of Liberty, may long be held at the Helm of Government, to rule
                            & govern these United States; We feel the strongest Emotions, to be thankful, that under your Patronage &
                            administration, there is none, that shall make us afraid.
                        Living under a Government, of our own Choice, where the Rights of Men, feel an equal & impartial Distribution; how much ought we to rejoice, at the envied Happiness & freedom, of our fellow Citizens through out these States;
                            unrivalled, & unequalled, by any Nation, on this terrestrial Globe; And in the midst of national Wealth, prosperity &
                            Peace, added to Extension of Empire; effected under the wise policy of your Administration, We feel no Danger of your
                            violating your trust, or attempting to endanger the Happiness of the people, who have chosen you as their Head & Chief.
                        And while our Prayers, & Praises, are due to the sovereign Ruler of the Universe, who has made you an
                            instrument in his Hands, to give such Blessings, to such a people; We pray that the God of Battles, may be your Sun &
                            Shield, that he may give you Grace & Glory; and that he may withhold no good thing from you: And may we devoutly be
                            permitted to add our fervent Prayers, to the great Disposer of Event, (if it is his Will) that your life, devoted to Public
                            Good from the first Dawnings of our Glorious Revolution, to the present Day, may be prolonged, with Blessings, to
                            yourself, & to our Common Country.
                        Signed by order of the Association
                        
                            George Outlaw Modr.
                            Lemuel Burkitt Clk
                        
                    